Title: To George Washington from Colonel Henry Emanuel Lutterloh, 1 December 1777
From: Lutterloh, Henry Emanuel
To: Washington, George



Remarks.
Decbr 1st 1777

As the present Camp wants Wood & other comfords for the Men, in this Severe Weather, and the Enemys Situation being to strong for an Attaque; I would propose to post our Army into Refreshings Quarters (as We do abroad In such Cases) I have been lucking out where won could forme Such a Line, Sufficientely stocked with houses for that purpose, & find We could form Such a Line between the Two Rivers Shuylkill & Delavar. where We could effectually Cover our Country, Stores, & provide the Necessary Supplyes easy, as allso prevent the Enemy from doing our Army any Material hurt. To do this We should place our Right Whing allongst the Shuylkill & the left on the delavar. our Van Troops in German Town & Those hights, & So in Dept[h] up towards Reading all the Army could lay. Head quarter to be at Pots Grove—whih I find a good large Town for it. The great Magazin to be in Reading & in the Trap & Hickery Town the Mooving Magazins & Backerys must be established—to which those places are proper. All that Country is full of Forrage & those Supplyes can be got easy as allso over the Shuylkill. The Right Whing Melitia could be over the Shuylkill as from Mottsons ford upwards I find the Country very advantagious with hills where No Sorprise could happen to Them. at the Van postes & in each devision Some poles must be fixed on it a Caske with Pich & Combustibles whih are fired & lightend directly upon the Allarm Gun

from the Commander of the Van. by which all the Troops Marsh to their Larm postes forwards, pointed out to them by their going into the quarters. all Commanders do Keep in the Nights their Troops in their houses together &c. &c. over Shuylkill must be Two bridges Move one by Wolley forge & one near Pots grove to get quik Communications. When this is done directly, We Keep our Men in health & are refreshed to stand any attaque, & our Supplyes can be good & Regulair.

H. E. Lutterloh.

